     Case 2:18-cv-02974-JAM-KJN Document 37 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOBBY RAY BRITTON,                                No. 2: 18-cv-2974 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA SUPERIOR COURT, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, has filed this civil rights action seeking relief under 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On March 16, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days.

23          The March 16, 2020 findings and recommendations reviewed the fourth amended

24   complaint and recommended that this action be dismissed. (ECF No. 34.) On March 26, 2020,

25   plaintiff filed a letter with the court which appears to address the March 16, 2020 findings and

26   recommendations. (ECF No. 36.) Construing plaintiff’s March 26, 2020 letter as objections, the

27   undersigned finds that this letter does not cure the pleading defects discussed in the findings and

28   recommendations.
                                                        1
     Case 2:18-cv-02974-JAM-KJN Document 37 Filed 05/12/20 Page 2 of 2

 1          The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed March 16, 2020 are adopted in full; and

 5          2. This action is dismissed.

 6
     DATED: May 11, 2020
 7
                                                /s/ John A. Mendez____________             _____
 8

 9                                              UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
